NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  JERRY C. LAMM,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1063
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2651, Judge William A. Moor-
man.
               ______________________

               Decided: March 15, 2016
               ______________________

   JERRY C. LAMM, Hillsville, VA, pro se.

    JOSEPH A. PIXLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
PATRICIA M. MCCARTHY; BRIAN D. GRIFFIN, DEREK
SCADDEN, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
2                                        LAMM   v. MCDONALD



                 ______________________

     Before REYNA, WALLACH, and STOLL, Circuit Judges.
PER CURIAM.
    Jerry C. Lamm appeals from a decision of the Court of
Appeals for Veterans Claims (“Veterans Court”) affirming
a Board of Veterans Appeals (“the Board”) decision deny-
ing his claim for non-service-connected pension benefits.
We conclude that the Veterans Court applied the correct
law, and accordingly affirm.
                       BACKGROUND
    Mr. Lamm served on active duty in the United States
Army from October 1961 to October 1963. Mr. Lamm did
not serve in Vietnam. After his discharge from active
service, Mr. Lamm served in the Army Reserves.
    In March 2009, Mr. Lamm applied for non-service-
connected pension benefits. His application was denied at
the Department of Veterans Affairs Regional Office
because he lacked the required period of wartime service.
Mr. Lamm appealed to the Board and then the Veterans
Court, which both affirmed that Mr. Lamm did not serve
during a “period of war.” We are asked to review the
Board determination that Mr. Lamm is not entitled to
non-service-connected pension benefits. We have jurisdic-
tion pursuant to 38 U.S.C. § 7292 (2002).
                         ANALYSIS
    Our review of Veterans Court decisions is limited by
statute. Under 38 U.S.C. § 7292(a), we may review “the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the Court in making the
decision.” Unless the appeal presents a constitutional
issue, we “may not review (A) a challenge to a factual
LAMM   v. MCDONALD                                        3



determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2). The issue before the Veterans Court re-
quired interpretation of 38 U.S.C. § 1521 (“Veterans of a
period of war”).
    Veterans must meet certain requirements before they
are entitled to receive federal non-service-connected
pension benefits. One such requirement is service that
occurred during a “period of war.” 38 U.S.C. § 1521(j). A
veteran meets this requirement if the veteran served in
the “active military, naval, or air service” either (1) for
ninety days or more during a “period of war,” (2) during a
“period of war” and was discharged or released from such
service for a service-connected disability, (3) for a period
of ninety consecutive days or more and such period began
or ended during a “period of war,” or (4) for an aggregate
of ninety days or more in two or more separate periods of
service during more than one “period of war.” 38 U.S.C.
§ 1521(j).
    The term “active military, naval, or air service” in-
cludes “active duty,” or certain statutorily defined periods
of active or inactive duty training during which an indi-
vidual becomes disabled or dies. 38 U.S.C. § 101(24).
Service through enlistment in the Army Reserve does not
constitute    “active   duty”    service.       38    C.F.R.
§ 21.7020(b)(ii)(C) (2007).
    Congress has defined the “period of war” for the Vi-
etnam era separately for those who served in Vietnam
and those who did not. 38 U.S.C. §§ 101(11) and
§ 101(29). The period from February 28, 1961 to May 7,
1975 is the “period of war” for veterans who served in
Vietnam. Id. at § 101(29)(A). For veterans who did not
serve in Vietnam, the “period of war” includes only the
period from August 5, 1964 to May 7, 1975. Id. at
§ 101(29)(B).
4                                        LAMM   v. MCDONALD



    As Mr. Lamm does not dispute that he falls into nei-
ther category under 38 U.S.C. § 101(29), as he neither
served in Vietnam nor served in the period from August 5,
1964 to May 7, 1975, there is no doubt that he did not
serve in a “period of war” as Congress has defined that
term.
    Mr. Lamm’s briefing refers this court to certain life-
and-death situations he faced while on active duty in
Germany. He argues that his service in these combat-
type situations should be considered wartime service.
While Mr. Lamm may have faced life-threatening situa-
tions in Germany, the Veterans Court applied the correct
law in determining that these experiences do not consti-
tute service during a “period of war” as Congress requires
under 38 U.S.C. § 1521. To the extent that Mr. Lamm
argues that the Veterans Court erred in applying this law
to the facts of his case, this court does not have jurisdic-
tion to review such questions.
    Mr. Lamm’s briefing repeatedly cites to 38 U.S.C.
§ 501(a) as supporting his claim for benefits and estab-
lishing that, in a combat situation, any disputed issue is
decided in favor of the veteran. While that provision
merely establishes the Secretary of Veterans Affairs’
authority to prescribe rules and regulations, it appears
from Mr. Lamm’s reply brief that he is intending to refer
to 38 C.F.R. § 3.102. 1
    That regulation implements 38 U.S.C. § 5107, which
establishes the standard of proof that applies in determin-
ing veterans benefits claims. Peterson v. United States,
104 Fed. Cl. 196, 208 (2012). That statute establishes



    1   An excerpt from Mr. Lamm’s Statement of the
Case attached to his reply brief indicates that this regula-
tion, 38 C.F.R. § 3.102, was issued under the authority of
38 U.S.C. 501(a).
LAMM   v. MCDONALD                                          5



what is called the “benefit of the doubt” doctrine. Id.
Under the “benefit of the doubt” doctrine, if, after the
Secretary has considered all the evidence in a case, the
positive and negative evidence regarding any material
issue are approximately the same, “the Secretary shall
give the benefit of the doubt to the claimant.” 38 U.S.C.
§ 5107(b).     The regulation implementing the statute
indicates that the doctrine applies “even in the absence of
official records, particularly if the basic incident allegedly
arose under combat, or similarly strenuous conditions,
and is consistent with the probable results of such known
hardships.” 38 C.F.R. § 3.102.
    The “benefit of the doubt” doctrine does not help
Mr. Lamm, as the doctrine cannot serve to change Con-
gress’s definition of “period of war.” See, e.g., Boyer v.
West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (While “inter-
pretative doubt is to be resolved in the veteran’s favor” if
we find a veterans’ benefit statute ambiguous, veterans
“cannot rely upon the generous spirit that suffuses the
law generally to override the clear meaning of a particular
provision.”) (citations omitted).
    Mr. Lamm makes two constitutional arguments: he
argues that he was denied due process in applying for
pension benefits, and he makes an equal protection chal-
lenge, arguing that it is unfair and irrational for the law
to treat veterans who served during the Vietnam War
period differently depending on whether they served in
Vietnam.
    Mr. Lamm’s due process argument fails. A veteran’s
entitlement to disability benefits “is a property interest
protected by the Due Process Clause of the Fifth Amend-
ment to the United States Constitution.” Cushman v.
Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009). However,
Mr. Lamm does not state why he believes due process was
lacking, and we do not see any indication from the record
6                                        LAMM   v. MCDONALD



that he did was denied due process in seeking non-service
connected pension benefits.
     His equal protection argument similarly fails. Con-
gress’s eligibility requirements for non-service-connected
pension benefits are not unconstitutional merely because
they treat veterans who served in Vietnam differently
than those who served elsewhere during the same time
period. Burrow v. Nicholson, 245 F. App’x 972, 974 (Fed.
Cir. 2007) (unpublished); Gorecke v. West, 17 Vet. App.
363 (2000); Fischer v. West, 11 Vet. App. 121, 123 (1998).
There is a strong presumption that laws providing for
government payment of monetary benefits are constitu-
tional. Talon v. Brown, 999 F.2d 514, 514 (Fed. Cir.
1993). The rational basis standard of review applies, and
“it is not ‘patently arbitrary and irrational’ to treat war-
time veterans differently than nonwartime veterans for
the purpose of awarding pension benefits or to treat
veterans who served in the Republic of Vietnam different-
ly from those who served elsewhere for the purpose of
defining wartime service.” Burrow, 245 F. App’x at 974
(quoting Burrow v. Nicholson, 21 Vet. App. 411 (2006)).
                       CONCLUSION
    The Board properly interpreted the law as it applies
to Mr. Lamm’s request for non-service-connected pension
benefits. Therefore, we affirm the Veterans Court’s
decision.
                       AFFIRMED
                          COSTS
    No costs.